HERSEY, Judge.
This is a case involving an alleged ambiguity in a contract. We find the contract to be unambiguous as a matter of law and reverse. We also hold that there was no intentional interference with an advantageous business relationship.
It will add little to the ever burgeoning state of the law to set forth the facts of this case. Suffice it to say that the interpretation of the terms of this contract was entrusted to the jury and we believe erroneously so. The terms of the contract are plain, clear, unequivocal and unambiguous. Further, we find that no intentional and unjustified interference with an advantageous business relationship was established. The court erroneously denied appellants’ motions for directed verdict as to the breach of contract and intentional and unjustified interference with an advantageous business relationship. This being so, the punitive damages award must also fall. Accordingly the jury verdict and accompanying final judgment are reversed.
This cause is remanded to the trial court for the entry of these directed verdicts and final judgment in favor of the appellants.
REVERSED AND REMANDED.
LETTS, G.J., and WALDEN, JJ., concur.